Citation Nr: 0908593	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-25 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1937 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has 
been manifested by symptoms that include depression, 
depressed mood and affect, anxiety with occasional anxiety 
attacks, anger, irritability, difficulty concentrating, sleep 
impairment, nightmares, avoidant behavior, startle response, 
intrusive thoughts, suspiciousness, and hypervigilance, which 
have resulted in occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2006 and June 2008 notice 
letters, the RO notified the Veteran and his representative 
of the information and evidence needed to substantiate his 
claim for a higher initial rating.  The letters informed the 
Veteran that the evidence must show an increase in severity 
of the disability.  Additionally, the Veteran was told to 
submit medical evidence and lay statements showing how the 
disability impacts his employment and daily life.  The June 
2008 letter also set forth the general criteria for assigning 
disability ratings and listed the applicable diagnostic code.  
By the March 2006 letter, the RO provided the Veteran with 
the general criteria for effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in June 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.

Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Los Angeles, California, and its associated 
outpatient clinics.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Additionally, in March 2005 and April 2006, the Veteran was 
provided VA examinations in connection with his claim, the 
reports of which are of record.  Furthermore, the Veteran was 
afforded a hearing before the Board in January 2009, the 
transcript of which is also of record.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected PTSD has been 
more disabling than indicated by the initial rating of 50 
percent.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's service-
connected PTSD has been evaluated as 50 percent disabling 
under Diagnostic Code 9411.  Under that diagnostic code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2008).

A review of the evidence of record reveals that the criteria 
for an initial rating in excess of 50 percent for service-
connected PTSD have not been met at any point since the 
effective date of the award of service connection.  Although 
symptoms from PTSD have resulted in occupational and social 
impairment with reduced reliability and productivity, it has 
not been shown that the Veteran has occupational and social 
impairment, with deficiencies in most areas, or total 
impairment as a result of his PTSD.

VA examination reports dated in March 2005 and April 2006 
show that the Veteran has experienced symptoms that include: 
depression, depressed mood and affect, anxiety with 
borderline attacks, anger, irritability, difficulty 
concentrating, sleep impairment, nightmares, avoidant 
behavior, startle response, intrusive thoughts, 
suspiciousness, and hypervigilance.  The Veteran testified to 
experiencing similar symptoms during his hearing.  He also 
stated that he was sometimes confused and disoriented and 
occasionally had panic attacks.  Treatment records from the 
Los Angeles VAMC, and private providers Drs. D.H., E.M.S., 
and M.A.C., document regular treatment for chronic depression 
associated with his PTSD for which the Veteran has been 
prescribed anti-depression medication.  These types of 
symptoms are contemplated by the 50 percent rating that was 
initially assigned.  

The same evidence does not show symptoms consistent with 
those set forth in the criteria for a 70 percent rating.  
Suicidal ideation was denied at the March 2005 examination 
and the Veteran testified that he does not have suicidal 
ideation.  Similarly, obsessive or ritualistic behavior was 
not evidenced at the March 2005 examination and the Veteran 
testified that he did not experience that symptom as well.  
Both VA examinations reflected normal speech-the Veteran's 
speech was organized and clear and he communicated well.  
Intermittent illogical, obscure, or irrelevant speech was not 
heard.

Although the Veteran testified that his depression was mostly 
continuous, depression has not been shown to be near 
continuous in nature.  For instance, at the April 2006 VA 
examination, the Veteran had a euthymic mood and an 
appropriate affect.  In fact, that examiner found that the 
Veteran had an essentially normal mental status examination.  
Regarding panic attacks, the Veteran testified that he 
experiences them only on occasion.  The rating criteria for a 
50 percent rating call for panic attacks to occur more than 
once per week, whereas the criteria for a 70 percent rating 
call for continuous panic attacks, which have not been shown.

The March 2005 examination indicates that the Veteran did not 
have impaired impulse control problems.  Although the Veteran 
testified that he sometimes experiences unprovoked 
irritability, he stated that he is not violent.  Moreover, 
the Veteran has been found to be oriented without any 
evidence of spatial disorientation.  The Veteran's daughter 
submitted photographs, apparently of the Veteran's home, in 
which a messy yard and house are shown.  However, the Veteran 
was found to be neatly dressed and appropriately groomed at 
the April 2006 examination.  Neglect of personal appearance 
and hygiene has therefore not been evident.  

In regards to relationships, the Veteran has been married for 
over 60 years and he has several children.  He testified that 
he has a splendid relationship with his wife and that he 
maintains contact with his children.  Although it appears 
that the Veteran has no friends, it can not be said that he 
has an inability to establish and maintain effective 
relationships given his family situation.  Furthermore, 
difficulty establishing and maintaining such relationships is 
already contemplated by the 50 percent rating.

In light of the evidence of record, the Veteran's symptoms 
from PTSD have approximated the level of disability set forth 
in the criteria for a 50 percent rating.  The disability has 
not been shown to produce symptoms approximating the severity 
level of a 70 percent rating.  In fact, some of the symptoms 
typical of the criteria for a 30 or 50 percent rating have 
not been shown.  For instance, the VA examinations reflect 
intact memory and intact insight and judgment.  The Veteran 
also testified that he does not have any memory loss.

The criteria for a total (100 percent) rating have also not 
been met.  Gross impairment of thought process or 
communication, as well as persistent delusions or 
hallucinations was not found to exist on VA examination.  
Additionally, the Veteran has not been shown to be in 
persistent danger of hurting himself or others.  Although the 
Veteran has testified that he does not want to perform some 
daily activities, it has not been shown that he has an 
inability to do so, but rather he procrastinates when 
attempting to complete tasks.  Moreover, grossly 
inappropriate behavior, disorientation to time and place, or 
memory loss of names of close relatives, own occupation, or 
own name has not been shown.  Thus, a total disability rating 
is not warranted during any rating period since the award of 
service connection.

The Board notes that both VA examiners assigned the Veteran a 
global assessment of functioning (GAF) score of 50.  A GAF 
score was not assigned by any treatment provider.  A GAF 
score between the range of 41 to 50 generally reflects 
serious symptoms or serious impairment in social or 
occupational functioning.  Examples of serious symptoms 
include suicidal ideation and severe obsessional rituals.  
However, the Veteran has not had suicidal ideation or 
obsessional rituals according to the VA examinations and his 
own testimony.  Thus, without evidence that the Veteran in 
fact suffers from the symptoms that are characteristic of a 
GAF score between 41 and 50, the Board does not find that a 
higher initial rating is warranted based on his GAF score.  
The Board finds the evidence that documents actual symptoms 
to be more probative than GAF scores and what they may 
represent.  

The Veteran's daughter has submitted statements and provided 
testimony on behalf of the Veteran in an attempt to describe 
the Veteran's symptoms related to PTSD.  At the hearing, she 
stated that the Veteran minimizes his symptoms and that they 
are in fact more severe than he indicates them to be.  
Nevertheless, the Board finds the VA examination reports and 
the Veteran's own testimony to be probative as to the 
symptoms the Veteran experiences.  The VA examiners are 
medical professionals who are competent to assess the level 
of severity of symptoms related to mental disorder such as 
PTSD.  Additionally, there is no indication that the Veteran 
has not been given the opportunity to accurately describe his 
symptoms or that he is in some way incapable of doing so.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 50 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


